 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 205 
In the House of Representatives, U. S.,

March 5, 2009
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 1106) to prevent mortgage foreclosures and enhance mortgage credit availability. 
 
 
That during further consideration of the bill (H.R. 1106) to prevent mortgage foreclosures and enhance mortgage credit availability, pursuant to House Resolution 190, amendment number 1 printed in House Report 111–21 shall be considered as perfected by the modification printed in the report of the Committee on Rules accompanying this resolution. 
 
Lorraine C. Miller,Clerk.
